DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 6 recites “a means for anchoring the container in ground.” This limitation is not modified by sufficient structure in the claim, and the specification does not provide sufficient description, merely stating “it is preferable to provide the container with an anchoring means. The mechanism and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation “the plate is disposed within the chamber” in line 9 of Claim 1.  There is insufficient antecedent basis for this limitation in the claim. At this time the examiner will interpret this as the plate is disposed within the second chamber.
Claims 2-6 are rejected as to being dependent upon a rejected base claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As per the 35 U.S.C 112(f) rejection above, the specification fails to provide sufficient description of the means for anchoring of the device. 
Claim limitation “means for anchoring the container in ground” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2008/0209802) in view of Wold et al. (US 2009/0255451) (cited by applicant in IDS dated 06/17/2019)
Regarding Claim 1, Williams teaches a container for controlling release of a soluble fertilizer comprising: a first chamber (shaft segment 10; Figure 1A) for collecting and holding water, and having an open top (hole 16) and a solid bottom with an orifice (spiral ridge 14) that allows water flow freely at a desired rate; a second chamber below the first chamber (“a plurality of shaft segments 10” Paragraph [0033]; Figure 1A) for receiving water therefrom to dissolve 
Williams fails to teach a perforated plate for holding undissolved fertilizer, the plate is disposed within the chamber and separating the chamber into an upper compartment: and a lower compartment.
However, Wold teaches a perforated plate (membrane 26; Figure 2B) for holding undissolved fertilizer, the plate is disposed within the chamber and separating the chamber into an upper compartment: and a lower compartment (“extraction chamber 22 may be separated by a water-transporting membrane 26, such as a semi-permeable polymeric membrane 26” Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the chamber of Williams, with the perforated plate of Wold, in order to prevent undissolved fertilizer, or any foreign objects from reaching and damaging the plant’s roots.
Regarding Claim 2, Williams and Wold teach the container according to Claim 1. Williams further teaches the container, wherein the chambers are detachable and stacking one on top of the other (“The shaft segment 10 preferably includes a spiral ridge 14 on one end and a cylindrical 
Regarding Claim 3, Williams and Wold teach the container according to Claim 1. Williams further teaches a cover over the first chamber (cap 18).
Williams fails to teach the container further comprising a perforated cover over the first chamber to prevent foreign solid particles from entering the container while allowing water to pass through.
However, Wold teaches the container further comprising a perforated cover (screen 34; Figure 2A) over the first chamber to prevent foreign solid particles from entering the container while allowing water to pass through (“a porous protective screen 34 to allow water to enter but to prevent insects or debris from entering” Paragraph [0039]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cover of Williams, with the perforations of Wold, in order to allow water to flow into the chamber, without having to remove the lid, preventing foreign objects from entering the chambers and damaging the plant.
Regarding Claim 5, Williams and Wold teach the container according to Claim 1. Williams further teaches the container, wherein the cross-section of the orifices is trapezoidal, circular, square, or rectangular (Figure 1A).
Regarding Claim 6, Williams and Wold teach the container according to Claim 1. Williams further teaches the container, further comprising a means for anchoring the container in ground (“The pointed tip 22 is constructed in order to easily be inserted into the ground or soil” Paragraph [0034]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams and Wold as applied to claim 1 above, as further evidenced by Orifice Flow Calculator (https://www.omnicalculator.com/physics/orifice-flow, provided herein).
Regarding Claim 4, Williams and Wold teach the container according to Claim 1. Williams further teaches the container, wherein the flow rate through the orifices is configured according to the formula Q=                                
                                    
                                        
                                            C
                                        
                                        
                                            d
                                        
                                    
                                
                            A                                
                                    
                                        2
                                        g
                                        h
                                    
                                
                            , in which Q is liquid flow rate through the orifice, Ca is coefficient of discharge, A is effective surface area of the orifice, g is gravitational force, and h is height of the liquid in the chamber. William discloses fluid and orifices, thus the flow will go according to this formula since this is the established formula for orifice flow, as evidenced by the Orifice Flow Calculated, provided herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 3755966), McIntyre (US 2009/0313893), and Allen (US 2018/0035621) are considered relevant prior art, as they pertain to targeted watering and fertilizing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619